Citation Nr: 0002084	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1949.  His appeal comes before the Board of 
Veterans' Appeals (BVA or Board) from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
a currently diagnosed psychiatric disorder has a nexus or 
relationship to his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he developed a 
psychiatric disorder while he was serving on active duty, and 
that he was later disqualified from reserve duty because of a 
psychiatric disorder.  He has stated that he has been on 
continuous medication ever since then, and he spent a few 
days in a VA hospital to be evaluated for a psychiatric 
disorder.  Thus, the issue before the Board is whether the 
veteran is entitled to service connection for a psychiatric 
disorder.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

The veteran's service medical records are unavailable because 
they were destroyed in a fire in July 1973 at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that in such situations, the VA has a heightened 
duty to assist the veteran in developing the facts pertinent 
to his or her claim.  See Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992).  In this case, the VA has met this duty, but all 
attempts to reconstruct the veteran's service medical records 
have been unsuccessful.  

By letter dated July 1997, the NPRC reported that there were 
no clinical records on file for the veteran.  A second letter 
dated February 1998 shows that the VA searched sick reports 
from May 1949 to December 1949, but no remarks or references 
regarding the veteran were found.  The VA attempted to 
develop the record a third time with an unsuccessful result 
in May 1998.  By letter dated May 1998, the NPRC reported 
that the requested records were fire related, and that all 
the veteran's service medical records and clinical records 
were stored together at the time of the fire.  The May 1998 
letter referred to the letter dated February 1998 regarding 
the loss of the records.  Collectively , these attempts to 
assist the veteran in developing the facts pertinent to his 
claim fulfill the VA's heightened duty to assist him as the 
result of the NPRC fire.  Thus, no further duty to assist the 
veteran is required pursuant to 38 U.S.C.A. § 5107(a).  See 
also Porter v. Brown, 5 Vet.App. 223, 237 (1993) (VA has no 
duty to seek and obtain that which does not exist).  While 
the absence of the veteran's service medical records is not 
helpful to his claim, the absence of those records does not 
preclude the granting of service connection.

The record contains a physical disqualification letter dated 
June 1951, which states that the veteran was disqualified 
from reserve service by reason of "numerous functional 
complaints."  However, there is no mention of a psychiatric 
disorder in that letter, and even assuming that the reference 
to "numerous functional complaints" constitutes a reference 
to a psychiatric disorder, the letter in no way relates those 
"numerous functional complaints" to the veteran's period of 
service.  A medical record dated May 1983 by Robert D. Jones, 
M.D., shows that the veteran had depressive reaction, with 
extreme tension, anxiety, and depression.  Dr. Jones 
indicated that the veteran was totally disabled for his 
occupation as a salesman; however, he did not report that the 
veteran's depressive reaction was related to military 
service.  Likewise, during a VA mental disorders examination 
in June 1997, the examiner diagnosed dysthymia, but he did 
not relate the veteran's current psychiatric disorder with 
his period of active service.  

Although the veteran and his wife reported during his October 
1998 RO hearing that there was, in fact, a connection between 
his present psychiatric disorder and his separation from 
active service, neither are medically qualified to offer an 
opinion on a matter requiring a medical determination.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  Thus, 
these assertions are insufficient to satisfy the nexus 
requirement, and no other evidence of record links his 
psychiatric disorder to his period of active service.  
Because the nexus requirement for a well-grounded claim has 
not been met, the veteran's claim of entitlement to service 
connection for a psychiatric disorder must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  Simply put, at 
this point what is missing is competent medical evidence from 
a medical professional which offers an opinion that a 
currently diagnosed psychiatric disorder has a nexus or 
relationship to the veteran's period of service.  The Board 
is unaware of the existence of any relevant evidence, if 
obtained, that would serve to well ground the veteran's 
claim.  Should the veteran obtain such evidence, he may 
request that the RO again consider his claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997) (per curiam).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

